DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 11-20 non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
The application has been amended as follows:
	In the claims:
	Cancel claims 11-20.
	In the specification:
	Change the title to: --MULTIPLE SEMICONDUCTOR ELEMENTS WITH DIFFERENT THRESHOLD VOLTAGES --.

Allowable Subject Matter
Claims 1-5, 7 and 9-10 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a plurality of bit lines positioned in the array region of the substrate, wherein the plurality of bit lines comprise a plurality of bit line contacts positioned in an upper portion of the array region of the substrate, and top surfaces of the plurality of bit line contacts is at the same vertical level as the top surface of the substrate while having the characteristics as recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892